                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

GLENN BURTON, JR.,                         Case No.: 07-C-0303
          Plaintiff,
    vs.
AMERICAN CYANAMID CO., et. al.
          Defendants;

RAVON OWENS,                               Case No.: 07-C-0441
          Plaintiff,
    vs.
AMERICAN CYANAMID CO., et. al.
          Defendants;

CESAR SIFUENTES,                          Case No.: 10-C-0075
            Plaintiff,
      vs.
AMERICAN CYANAMID CO., et. al.
            Defendants.
_____________________________________________________________________________

                       COURT’S FINAL VERDICT FORM
_____________________________________________________________________________



Dated:


                                           LYNN S. ADELMAN
                                            UNITED STATES DISCTRICT JUDGE




         Case 2:07-cv-00303-LA Filed 04/01/19 Page 1 of 14 Document 1347
 Section I: Liability of Atlantic Richfield Co. for the Acts of Anaconda Lead Products Co.
Question 1. On the question of whether Defendant Atlantic Richfield Co. is liable for the
historical acts of Anaconda Lead Products Co., we the jury unanimously answer:
                     YES: ____
                     NO:     ____
Now proceed to Section II.A and answer questions 2 through 7. If the answer to Question 1
is “yes,” Defendant Atlantic Richfield Co. can be found liable for negligence and strict
liability in Questions ___ through ____ for the historical acts of Anaconda Lead Products
Co. and its successors, as well as for its own negligence. If the answer to Question1 is “no,”
Defendant Atlantic Richfield can only be found liable in negligence and strict liability in
Questions ____ through ____ for its own conduct.
                                    Section II: Liability
                                      A.     Negligence
Question 2: On Plaintiff Glenn Burton, Jr.’s negligence claim, we the jury unanimously
answer that Plaintiff Glenn Burton, Jr. has proved his claim against:
       a.     American Cyanamid
                     YES: ____
                     NO:     ____
       b.     Atlantic Richfield
                     YES: ____
                     NO:     ____
       c.     Armstrong Containers, Inc.
                     YES: ____
                     NO:     ____
       d.     E.I. du Pont de Nemours Company
                     YES: ____
                     NO:     ____
       e.     Sherwin-Williams Company
                     YES: ____
                     NO:     ____

                                              2

        Case 2:07-cv-00303-LA Filed 04/01/19 Page 2 of 14 Document 1347
Question 3: On Plaintiff Ravon Owens’ negligence claim, we the jury unanimously answer
that Plaintiff Ravon Owens has proved his claim against:
       a.     American Cyanamid
                     YES: ____
                     NO:     ____
       b.     Atlantic Richfield
                     YES: ____
                     NO:     ____
       c.     Armstrong Containers, Inc.
                     YES: ____
                     NO:     ____
       d.     E.I. du Pont de Nemours Company
                     YES: ____
                     NO:     ____
       e.     Sherwin-Williams Company
                     YES: ____
                     NO:     ____
Question 4: On Plaintiff Cesar Sifuentes’ negligence claim, we the jury unanimously answer
that Plaintiff Cesar Sifuentes has proved his claim against:
       a.     American Cyanamid
                     YES: ____
                     NO:     ____
       b.     Atlantic Richfield
                     YES: ____
                     NO:     ____
       c.     Armstrong Containers, Inc.
                     YES: ____
                     NO:     ____
       d.     E.I. du Pont de Nemours Company

                                             3

        Case 2:07-cv-00303-LA Filed 04/01/19 Page 3 of 14 Document 1347
                      YES: ____
                      NO:     ____
       e.      Sherwin-Williams Company
                      YES: ____
                      NO:     ____
Question 5: We the jury unanimously answer that Defendants have proved that NL Industries /
National Lead is liable to Plaintiff Glenn Burton, Jr. for negligence:
                      YES: ____
                      NO:     ____
Question 6: We the jury unanimously answer that Defendants have proved that NL Industries /
National Lead is liable to Plaintiff Ravon Owens for negligence:
                      YES: ____
                      NO:     ____
Question 7: We the jury unanimously answer that Defendants have proved that NL Industries /
National Lead is liable to Plaintiff Cesar Sifuentes for negligence:
                      YES: ____
                      NO:     ____
Now proceed to Section II.B and answer questions 8 through 13.
                        B.      Strict Liability Failure to Warn Claim
Question 8: On Plaintiff Glenn Burton, Jr.’s strict liability failure to warn claim, we the jury
unanimously answer that Plaintiff Glenn Burton, Jr. has proved his claim against:
       a.      Atlantic Richfield
                      YES: ____
                      NO:     ____
       b.      Armstrong Containers, Inc.
                      YES: ____
                      NO:     ____
       c.      E.I. du Pont de Nemours Company
                      YES: ____
                      NO:     ____

                                                4

        Case 2:07-cv-00303-LA Filed 04/01/19 Page 4 of 14 Document 1347
       d.      Sherwin-Williams Company
                      YES: ____
                      NO:     ____
Question 9: On Plaintiff Ravon Owens’ strict liability failure to warn claim, we the jury
unanimously answer that Plaintiff Ravon Owens has proved his claim against:
       a.      Atlantic Richfield
                      YES: ____
                      NO:     ____
       b.      Armstrong Containers, Inc.
                      YES: ____
                      NO:     ____
       c.      E.I. du Pont de Nemours Company
                      YES: ____
                      NO:     ____
       d.      Sherwin-Williams Company
                      YES: ____
                      NO:     ____
Question 10: On Plaintiff Cesar Sifuentes’ strict liability failure to warn claim, we the jury
unanimously answer that Plaintiff Cesar Sifuentes has proved his claim against:
       a.      Atlantic Richfield
                      YES: ____
                      NO:     ____
       b.      Armstrong Containers, Inc.
                      YES: ____
                      NO:     ____
       c.      E.I. du Pont de Nemours Company
                      YES: ____
                      NO:     ____
       d.      Sherwin-Williams Company

                                                 5

        Case 2:07-cv-00303-LA Filed 04/01/19 Page 5 of 14 Document 1347
                       YES: ____
                       NO:    ____
Question 11: We the jury unanimously answer that Defendants have proved that NL Industries /
National Lead is liable to Plaintiff Glenn Burton, Jr. for strict liability failure to warn:
                       YES: ____
                       NO:    ____
Question 12: We the jury unanimously answer that Defendants have proved that NL Industries /
National Lead is liable to Plaintiff Ravon Owens for strict liability failure to warn:
                       YES: ____
                       NO:    ____
Question 13: We the jury unanimously answer that Defendants have proved that NL Industries /
National Lead is liable to Plaintiff Cesar Sifuentes for strict liability failure to warn:
                       YES: ____
                       NO:    ____
        STOP. PLEASE READ THIS INSTRUCTION:

        If you answered "YES" to any question in Section II, then proceed to Section III of the

verdict form.

        If, on the other hand, you answered "NO" to all questions in Section II, then your work is

done and you should proceed to Section ____ of the verdict form and sign and date the verdict

form.




                                                6

         Case 2:07-cv-00303-LA Filed 04/01/19 Page 6 of 14 Document 1347
                                    Section III —Compensatory Damages

Question 14: What is the amount of money that will fairly compensate Glenn Burton, Jr., for his Injuries:

        $

Question 15: What is the amount of money that will fairly compensate Ravon Owens for his Injuries:

        $

Question 16: What is the amount of money that will fairly compensate Cesar Sifuentes for his Injuries:

        $

        INSTRUCTION: Please proceed to Section IV.




                                                   7

         Case 2:07-cv-00303-LA Filed 04/01/19 Page 7 of 14 Document 1347
                               Section IV – Comparative Negligence

If you answered Yes to any part of Questions 2-4, please answer Questions 17-19 below. If you
answered No to all parts of Questions 2-4, please proceed to Section VI below.


Question 17: We the jury unanimously answer that Defendants have proved that the following
people breached a duty of ordinary care to Plaintiff Glenn Burton, Jr. and that such breach of
duty was a cause of his lead poisoning:
        [LIST EACH PARENT / LANDLORD SEPARATELY]
                       YES: ____
                       NO:    ____
Question 18: We the jury unanimously answer that Defendants have proved that the following
people breached a duty of ordinary care to Plaintiff Ravon Owens and that such breach of duty
was a cause of his lead poisoning:
        [LIST EACH PARENT / LANDLORD SEPARATELY]
                       YES: ____
                       NO:    ____
Question 19: We the jury unanimously answer that Defendants have proved that the following
people breached a duty of ordinary care to Plaintiff Caesar Sifuentes and that such breach of duty
was a cause of his lead poisoning:
        [LIST EACH PARENT / LANDLORD SEPARATELY]
                       YES: ____
                       NO:    ____
                STOP. PLEASE READ THIS INSTRUCTION:

        If you answered "YES" to any question in Section IV, then proceed to Section V of the

verdict form.

        If, on the other hand, you answered "NO" to all questions in Section IV, then your work

is done and you should proceed to Section VI of the verdict form and sign and date the verdict

form.




                                                 8

         Case 2:07-cv-00303-LA Filed 04/01/19 Page 8 of 14 Document 1347
                                 Section V —Allocation of Comparative Negligence

        Assuming that the total responsibility for causing each Plaintiff’s injuries is 100%, what

percentage of the total responsibility do you attribute to:

        Question 20: For Glen Burton, Jr.:

                 Lead Pigment Companies                       ________

                 Third Parties                                ________

        Question 21: For Ravon Owens:

                 Lead Pigment Companies                       ________

                 Third Parties                                ________

        Question 22: For Caesar Sifuentes:

                 Lead Pigment Companies                       ________

                 Third Parties                                ________




                                                       9

         Case 2:07-cv-00303-LA Filed 04/01/19 Page 9 of 14 Document 1347
            Section VI - Signing and Dating of the Verdict Form

Each juror should sign and date this Verdict Form.


    Foreperson                                   Date



    Juror                                        Date



    Juror                                        Date



    Juror                                        Date



    Juror                                        Date



    Juror                                        Date




                                    10

Case 2:07-cv-00303-LA Filed 04/01/19 Page 10 of 14 Document 1347
Dated: April 1, 2019                Respectfully submitted,
                                     By:   /s/ Fidelma L. Fitzpatrick
                                           Fidelma L. Fitzpatrick, Esq.
                                           Robert J. McConnell, Esq.
                                           MOTLEY RICE LLC
                                           55 Cedar St., Ste. 100
                                           Providence, RI 02903
                                           Phone: (401) 457-7728
                                           Fax: (401) 457-7708
                                           ffitzpatrick@motleyrice.com
                                           bmcconnell@motleyrice.com


                                           Caroline W. Rion, Esq.
                                           MOTLEY RICE, LLC
                                           28 Bridgeside Blvd.
                                           Mount Pleasant, SC 29464
                                           Telephone: 843-216-9168
                                           Facsimile: 843-216-9450
                                           crion@motleyrice.com

                                           Peter G. Earle, Esq.
                                           LAW OFFICES OF PETER EARLE
                                           839 N. Jefferson Street, Suite 300
                                           Milwaukee, WI 53202
                                           Telephone: (414) 276-53202
                                           peter@earle-law.com

                                           Victor C. Harding, Esq.
                                           WARSHAFSKY, ROTTER, TARNOFF & BLOCH
                                           839 N. Jefferson Street, Suite 300
                                           Milwaukee, WI 53202
                                           Telephone: (414) 276-4970
                                           vich@warshafsky.com

                                           Edward A. Wallace, Esq.
                                           Lauren C. Kaplan, Esq.
                                           WEXLER WALLACE LLP
                                           55 West Monroe Street, Suite 3300
                                           Chicago, IL 60603
                                           Telephone: (312) 346-2222
                                           eaw@wexlerwallace.com
                                           lck@wexlerwallace.com
                                           Attorneys for Plaintiffs



                                      11

       Case 2:07-cv-00303-LA Filed 04/01/19 Page 11 of 14 Document 1347
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

GLENN BURTON, JR.,                                   Case No.: 07-C-0303
          Plaintiff,
    vs.
AMERICAN CYANAMID CO., et. al.
          Defendants;

RAVON OWENS,                                         Case No.: 07-C-0441
          Plaintiff,
    vs.
AMERICAN CYANAMID CO., et. al.
          Defendants;

CESAR SIFUENTES,                                     Case No.: 10-C-0075
           Plaintiff,
     vs.
AMERICAN CYANAMID CO., et. al.
           Defendants.


______________________________________________________________________________


                                CERTIFICATE OF SERVICE
______________________________________________________________________________


       I hereby certify that on April 1, 2019, I electronically filed the foregoing document with

the Clerk of the court using CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this MDL.



                                                     /s/Fidelma L. Fitzpatrick




                                               12

       Case 2:07-cv-00303-LA Filed 04/01/19 Page 12 of 14 Document 1347
American Cyanamid Co.              Armstrong Containers, Inc.            Atlantic Richfield Company
Ralph A. Weber, Esq.               Timothy A. Bascom, Esq.               Daniel T. Flaherty, Esq.
Daniel J. Kennedy, Esq.            BASCOM, BUDISH & CEMAN, S.C.          Anthony S. Baish, Esq.
GASS WEBER MULLINS LLC             2600 North Mayfair Road, Suite 1140   GODFREY & KAHN, S.C.
309 N. Water Street                Wauwatosa, WI 53226                   780 North Water Street, Suite 1500
Milwaukee, WI 53202                tbascom@bbclaw.com                    Milwaukee, WI 53202-3590
weber@gasswebermullins.com                                               dflaherty@gklaw.com
kennedy@gasswebermullins.com                                             abaish@gklaw.com

Elyse D. Echtman, Esq.             Robert P. Alpert, Esq.                William H. Voth, Esq.
ORRICK HERRINGTON & SUTCLIFFE      Eric A. Larson, Esq.                  Philip H. Curtis, Esq.
LLP                                MORRIS, MANNING MARTIN, LLP           Bruce R. Kelly, Esq.
51 West 52nd Street                1600 Atlanta Financial Center         ARNOLD & PORTER KAYE
New York, NY 10019                 3343 Peachtree Road, N.E.             SCHOLER LLP
eechtman@orrick.com                Atlanta, GA 30326                     250 W. 55th Street
                                   rpa@mmmlaw.com                        New York, NY 10019
                                   elarson@mmmlaw.com                    Bill.Voth@aporter.com
                                                                         Philip.Curtis@aporter.com
                                                                         Bruce.Kelly@aporter.com
E.I. DuPont De Nemours             The Sherwin Williams Co.
Paul E. Benson, Esq.               Charles H. Mollenberg, Jr.
Lee M. Seese, Esq.                 Laura A. Meaden
MICHAEL BEST & FRIEDRICH           Joseph N. Parsons
100 East Wisconsin Avenue #3300    JONES DAY
Milwaukee WI 53202-4108            500 Grant Street, Suite 4500
                                   Pittsburgh, PA 15219
pebenson@michaelbest.com
                                   chmoellenberg@jonesday.com
lmseese@michaelbest.com            lameaden@jonesday.com
                                   jparsons@jonesday.com

                                   Richard A. Deane, Esq.
Steven R. Williams, Esq.           JONES DAY
Joy C. Fuhr, Esq.                  1420 Peachtree Street, N.E.
Jontille D. Ray, Esq.              Suite 800
Christian E. Henneke, Esq.         Atlanta, GA 30309
MCGUIREWOODS, LLP                  rhdeane@jonesday.com
Gateway Plaza
                                   Jeffrey K. Spoerk
800 East Canal Street
                                   Alexandra W. Shortridge
Richmond, VA 23219-3916            Stacy A. Alexejun
srwilliams@mcguirewoods.com        QUARLES & BRADY
jfuhr@mcguirewoods.com             411 East Wisconsin Avenue
jray@mcguirewoods.com              Suite 2350
chenneke@mcguirewoods.com          Milwaukee, WI 53202
                                   jeff.spoerk@quarles.com
                                   alexandra.shortridge@quarles.com
                                   stacy.alexejun@quarles.com




                                                    13

                 Case 2:07-cv-00303-LA Filed 04/01/19 Page 13 of 14 Document 1347
                                    /s/ Fidelma L. Fitzpatrick
                                    Fidelma L. Fitzpatrick, Esq.
                                    Robert J. McConnell, Esq.

                                    MOTLEY RICE LLC
                                    55 Cedar St., Ste. 100
                                    Providence, RI 02903
                                    Phone: (401) 457-7728
                                    Fax: (401) 457-7708
                                    ffitzpatrick@motleyrice.com
                                    bmcconnell@motleyrice.com




                               14

Case 2:07-cv-00303-LA Filed 04/01/19 Page 14 of 14 Document 1347
